Mr. Justice McGoorty delivered the opinion of the court. Abstract of the Decision. 1. Carriers, § 464*—when evidence as to physical condition of passenger after accident admissible. In an action by a married woman to recover for injuries sustained while attempting to alight from defendant’s street "car, a motion to strike testimony tending to prove that plaintiff suffered from retroversion of the uterus is properly denied where the evidence tended to show that the conditions sought to be proved were the result of the accident. 2. Negligence, § 191*—when question of fact. The question as to what constitutes negligence in a particular case is one of fact and not of law. 3. Carriers, § 484*—when instruction as to duty of carrier towards passengers in starting cars erroneous. In an action to recover for personal injuries sustained while attempting to alight from defendant’s street car, an instruction that it is the duty of a common carrier of passengers to ascertain and know that no passenger is in the act of alighting before putting a car in motion, and that a failure to do so is actionable negligence, held reversible error, such instruction stating as a legal proposition that such conduct is negligence under all circumstances.